DETAILED ACTION
This non-final Office action is in reply to the response and RCE received on March 18, 2021. Claims 1, 4-13, and 16-26 are pending. Claims 1, 3-5, 8, 11, and 13 are currently amended. Claims 2 and 14 stand cancelled. Claims 15-23 are presented as new claims. Claims 1, 13 and 23 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13, and 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1, recites:
A computer implemented method performed by a user device configured to provide a computer game having a plurality of different levels, [the examiner submits the foregoing underlined limitations comprise a certain method of organizing activity because they are analogous to managing personal behavior or relationships or interactions between people] the user device comprising one or more processors, a user interface, a timer, at least one memory, a display configured to display computer game graphics for the computer game which are configured to perform the method of: 
selecting a first level of the plurality of different levels; [the examiner submits the foregoing underlined limitations comprise a certain method of organizing activity because they are analogous to managing personal behavior or relationships or interactions between people]
providing a first default amount of time for the first level of the plurality of different levels; [the examiner submits the foregoing underlined limitations comprise a certain method of organizing activity because they are analogous to managing personal behavior or relationships or interactions between people]
for a first play of the first level of the computer game by the user: [the examiner submits the foregoing underlined limitations comprise a certain method of organizing activity because they are analogous to managing personal behavior or relationships or interactions between people]
displaying, on the display, a game area, the game area having a plurality of game objects configured to be controlled by the one or more processors in response to a user input from the user via the user interface; 
using the timer to determine an amount of time elapsed during play of the first level of the computer game, wherein no further moves can be made if the amount of time elapsed reaches the first default amount of time; [the examiner submits the foregoing underlined limitations comprise a certain method of organizing activity because they are analogous to managing personal behavior or relationships or interactions between people] 
responsive to a second user input received via the user interface from the user, providing an additional amount of time; and [the examiner submits the foregoing underlined limitations comprise a certain method of organizing activity because they are analogous to managing personal behavior or relationships or interactions between people] 
determining a second default amount of time by adding the first default amount of time and the additional amount of time and replacing the first default amount of time for the first level of the plurality of levels with the second default amount of time for the first level; and [the examiner 
for a second, subsequent, play of the first level of the plurality of different levels of the computer game by the user: [the examiner submits the foregoing underlined limitations comprise a certain method of organizing activity because they are analogous to managing personal behavior or relationships or interactions between people]
displaying, on the display, the game area, the game area having the plurality of game objects configured to be controlled by the one or more processors in response to a user input from the user; and 
using the timer to determine an amount of time elapsed during play of the first level of the plurality of different levels of the computer game, wherein no further moves can be made if the amount of time elapsed reaches the second default amount of time. [the examiner submits the foregoing underlined limitations comprise a certain method of organizing activity because they are analogous to managing personal behavior or relationships or interactions between people and a mental process because the determination can be performed in the human mind]
This judicial exception is not integrated into a practical application for the following reasons. The limitations above in claim 1 which are not underlined are deemed to be additional elements. Regarding the computer, the use device, the processor, the user interface (and the receipt of inputs from the user therefrom), the memory, the timer, and the display, these limitations merely include instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. Regarding the steps directed to displaying the game area having game objects configured to be controlled in response to a first user input making a move, the examiner submits that these additional limitations do no more than generally link the use of the abstract idea to a particular environment or field of use. Thus, taken alone, the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the determination that the claim does not integrate the abstract idea into a practical application.
The dependent claims merely include limitations that either further define the abstract idea and thus don’t make the abstract idea any less abstract, or limitations that comprise additional limitations that merely include instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13, and 16-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0106876 to Knutsson, et al (“Knutsson”).


A computer implemented method performed by a user device configured to provide a computer game having a plurality of different levels, the user device comprising one or more processors, a user interface, a timer, at least one memory, a display configured to display computer game graphics for the computer game which are configured to perform the method of: (see at least [0015]; regarding the timer, see at least [0540], [0543], [0672], [0707], [0583], and [0578] which includes “[e]xamples of boosters that can be implemented in the game are: To add time to complete the level, for instance + 15 seconds.”; levels are discussed throughout Knutsson – for example, see at least [0289], [0298]-[0299], [0707] and  [0802] which includes “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times”; the user interface is discussed throughout Knutsson – for example see at least [0268])
receiving a first input from a user via the user interface selecting a first level of the plurality of different levels; (see at least [0289] and [0316])
providing a first default amount of time for the first level of the plurality of different levels; (see at least [0778] which discloses that boosters may be permanent, and [0577]-[0578] discloses that a booster may comprise additional time to complete a level); see also [0802] which includes “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times”)
for a first play of the first level of the computer game by the user: (see at least [0299])
displaying, on the display, a game area, the game area having a plurality of game objects configured to be controlled by the one or more processors in response to a user input from the user via the user interface; (see at least FIG. 4 and the corresponding description thereof)
using the timer to determine an amount of time elapsed during play of the first level of the computer game, wherein no further moves can be made if the amount of time elapsed reaches the first default amount of time; (see at least [0540], [0543], [0578], [0583], [0672], and [0707]) 
responsive to a second user input received via the user interface from the user, providing an additional amount of time; and (see at least [0577]-[0578])
determining a second default amount of time by adding the first default amount of time and the additional amount of time and replacing the first default amount of time for the first level of the plurality of levels with the second default amount of time for the first level; (see at least [0778] which discloses that boosters may be permanent, and [0577]-[0578] discloses that a booster may comprise additional time to complete a level); see also [0802] which includes “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times”; see also [0299])
for a second, subsequent, play of the first level of the plurality of different levels of the computer game by the user: (see at least [0299])
displaying, on the display, the game area, the game area having the plurality of game objects configured to be controlled by the one or more processors in response to a user input from the user; and (see at least FIG. 4 and the corresponding description thereof; see also at least [0299])
using the timer to determine an amount of time elapsed during play of the first level of the plurality of different levels of the computer game, wherein no further moves can be made if the amount of time elapsed reaches the second amount of time. (see at least [0778] which discloses that boosters may be permanent, and [0577]-[0578] discloses that a booster may comprise additional time to complete a level); see also [0802] which includes “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times”; see also [0299])

Regarding claim 4, Knutsson discloses each of the limitations of claim 1 as discussed above, and further discloses:
comprising storing information associated with the additional amount of time in association with information on the first level. (see at least [0778] which discloses that boosters may be permanent, and [0577]-[0578] discloses that a booster may comprise additional time to complete a level); see also [0802] which includes “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times”; see also [0298]-[0299])

Regarding claim 5, Knutsson discloses each of the limitations of claim 1 as discussed above, and further discloses:
responsive to a third user input, received via the user interface from the user during the second subsequent play, providing further additional amount of time; and storing information associated with  the further additional amount of time such that when the first level of the plurality of different levels of the computer game is played again the second default amount of time is replaced by a third default amount of time, the third default amount of time comprising the sum of the second default amount of time and the further additional amount of time. (see [0299] which discloses that the levels may be replayed an infinite number of times; see at least [0778]-[0783] which discloses that boosters may be purchased;  [0577]-[0578] discloses that a booster may comprise additional time to complete a level; [0802] which includes “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times”)

Regarding claim 6, Knutsson discloses each of the limitations of claim 1 as discussed above, and further discloses:
storing information associated with the additional amount of time in association with identification information associated with the user. (see at least [0069] and [0029])

Regarding claim 7, Knutsson discloses each of the limitations of claim 6 as discussed above, and further discloses:
causing the information to be sent to a server for storing in a server side database. (see at least [0029] and [0034])

Regarding claim 8, Knutsson discloses each of the limitations of claim 1 as discussed above, and further discloses:
displaying a message on the display when a difference between the first default amount of time and the amount of time elapsed is a predetermined value, the message providing information associated with obtaining the additional amount of time. (see at least [0018])

Regarding claim 9, Knutsson discloses each of the limitations of claim 8 as discussed above, and further discloses:
displaying the message with an icon which is selectable by user input, the additional amount of time being provided in response to selection of the icon. (see at least [0021] and [0027])

Regarding claim 10, Knutsson discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the predetermined value is zero. (see at least [0018] and [0583]) 


further comprising, in a server comprising one or more processors having access to a network and a database, the server being configured to communicate over the network with the user device, the method being performed by executing computer code on the one or more processors of the processor, and comprising the steps of: (see at least [0029], [0034], [0069]-[0070], [0046], [0264-0266], [0326], and [0784]-[793])
receiving from the user device, a message, the message comprising user identification information and information relating to the replacing of the first default amount of time for the first level with the second default amount of time for the first level; (see at least [0029], [0034], [0069]-[0070], [0046], [0264-0266], [0326], and [0784]-[793])
accessing in the database a memory location associated with the user identification information; and(see at least [0029], [0034], [0069]-[0070], [0046], [0264-0266], [0326], and [0784]-[793])
storing information associated with the replacing of the first default amount of time for the first level of the plurality of different levels with the second default amount of time for the first level in the database in the memory location. (see at least [0029], [0034], [0069]-[0070], [0046], [0264-0266], [0326], and [0784]-[793])

Regarding claim 12, Knutsson discloses each of the limitations of claim 11 as discussed above, and further discloses:
further comprising: transmitting a message to a second user device associated with the user, the message for configuring the second user device such that when the first level of the plurality of different levels of the computer game is played at the second user device by the user, a time limit for the first level is determined by the second default amount of time, wherein no further moves can be made if the amount of time elapsed reaches the second default amount of time. (see at least [0029], [0034], [0069]-[0070], [0046], [0264-0266], [0326], and [0784]-[793])

Claims 13 and 16-22 include substantially the same limitations as claims 1 and 4-10, respectively, and are thus rejected to for the same reasons as claims 1 and 4-10, respectively. 

Claim 23 includes substantially the same limitations as claim 1 and is thus rejected to for the same reason as claim 1. 

Regarding claim 24, Knutsson discloses each of the limitations of claim 1 as discussed above, and further discloses:
displaying a message on the display at the end of the first default amount of time, (see at least [0392]) the message providing information associated with obtaining the additional amount of time. (Note, what the message actually conveys is not given patentable weight because it conveys meaning to a human reader rather than towards establishing a functional relationship between the data and the controller and/or computers Nonetheless, this type of message is disclosed in Knutsson in [0018].)

Regarding claim 25, Knutsson discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein second user input is associated with a selection of a purchase option to thereby provide the additional amount of time. (see at least [0577])

Regarding claim 26, Knutsson discloses each of the limitations of claim 1 as discussed above, and further discloses:
receiving a user input from the user via the user interface to select the first level of the plurality of different levels of the computer game for the second play of the first level and determining by the at least one processor that the default amount of time for the second play of the first level of the plurality of different levels is the second default amount of time. (see at least [0778] which discloses that boosters may be permanent, and [0577]-[0578] discloses that a booster may comprise additional time to complete a level); see also [0802] which includes “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times”; see also [0299] which includes “levels can be replayed an infinite number of times”)

Response to Amendments/Arguments
Regarding the 35 U.S.C. 112 rejections, Applicant’s amendments are acceptable to overcome this rejection. 

Regarding the 35 U.S.C. 101 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. Applicant argues that the amendments integrate the claim into a particular machine. The examiner respectfully disagrees for the reasons set forth above under 35 U.S.C. 101. For example, the amendments merely include instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.

Regarding the 35 U.S.C. 102 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. 
Applicant argues that Knutsson does not disclose “for a particular level, the fist default amount of time is updated to a second default amount of time.” Reply at 15-16. In support of this argument, Applicant argues that Knutsson’s permanent booster is a booster that can be used permanently, but it not a booster that has a permanent effect. Reply at 16. The examiner respectfully disagrees with this interpretation and submits that this subject matter is disclosed in 

Applicant also argues that:
the person of ordinary skill in the art would not consider that the teachings of [802] can be applied to the boosters of [0577]-[0578] and [0778], as the language used is entirely different, and there is no overlap between the functions of the ‘charms/potions/wishes’ in [0802] and the additional time for a level.

The person of ordinary skill would not consider combining the teachings of [0802] with the previous teachings of [0577]-[0578] and [0778], as it is clear that [0802] relates to entirely different subject matter, and there is no teaching that the subject matter of the separate sections should be combined.

The examiner respectfully disagrees, and submits that the teachings of [0802] can be applied to the boosters of [0577]-[0578] and [0778] because Knuttson suggests that the teachings of [0802] are applicable/associated with boosters as evidenced by the term “booster” (found under the column labeled “High level idea”) being located directly next to the associated column of “Detailed Idea” which includes the phrase “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times”. The examiner submits that the publication of Knutsson shows this association. However, the examiner submits that this is association is even more clear when viewing the table in the originally filed document submitted in the application as filed of Knutsson. Accordingly, the examiner submits that the Knutsson does suggest that the phrase “[t]he functions that assist or enhance game play can be permanent, to be used for a limited time, on one level only or a specified number of times” applies to the boosters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715